Citation Nr: 0423482	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the veteran's service-
connected tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Petersburg, Florida.

The RO issued a rating decision in February 1995 in which the 
veteran's application to reopen a low back disorder claim was 
denied.  The veteran voiced disagreement in March 1995 and a 
Statement of the Case (SOC) was issued in July of that year.  
The veteran perfected his appeal in January 1996; he also 
requested a hearing before a hearing officer at the RO at 
this time.  The veteran, via his representative, subsequently 
withdrew his hearing request in July 1996 correspondence.

Service connection for a psychiatric condition was denied via 
a May 1998 rating decision.  The veteran's notice of 
disagreement was received in August 1998.  The RO issued a 
SOC in December 1998 and the veteran submitted his 
substantive appeal later that same month.

The Board issued a decision in June 1999 in which the 
veteran's application to reopen a service connection claim 
for a low back disorder was granted.  Before adjudication of 
the merits of the claim, additional development was 
requested.  Additional development was also requested vis-à-
vis the veteran's psychiatric claim.  The requested 
development is now complete and these issues are once again 
before the Board for appellate review.

While the requested development was being completed, the 
veteran initiated a claim to reopen a claim of entitlement to 
service connection for a stomach condition.  The RO issued a 
rating decision in September 2000, with which the veteran 
voiced disagreement later that same month.  In March 2001, 
the RO issued a SOC and the veteran perfected his appeal.

The veteran's low back claim is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained and all 
due process concerns have been addressed.

2.  Competent medical evidence does not relate the veteran's 
diagnosed psychiatric conditions to his service-connected 
tinnitus, or establish that tinnitus has made the veteran's 
psychiatric disorder permanently worse.

3.  The Board issued a decision in June 1999 in which service 
connection for a stomach disorder and an ulcer disorder was 
denied.

4.  Evidence submitted since June 1999 is redundant and does 
not bear directly and substantially upon the specific matter 
under consideration.


CONCLUSIONS OF LAW

1.  A psychiatric condition is not proximately due to the 
veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).

2.  The Board's June 1999 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

3.  Evidence received subsequent to the Board's June 1999 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
a stomach disorder or an ulcer disorder.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of his claims, the timing of 
the notice does not comply with the express requirements of 
the law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA 
was not enacted until November 9, 2000, the Board concludes 
that the RO did not err by not providing the veteran notice 
of VA's duty to assist with his claim prior to the initial 
adjudication of his psychiatric claim in August 1998 or his 
stomach condition claim in September 2000.  VAOPGREC 7-2004 
(July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in January 
2002 in which he was informed of the VCAA vis-à-vis his 
service connection claim.  He was sent a letter in December 
2002 regarding the VCAA and his application to reopen.  
Specifically, he was notified of the principles of service 
connection and what constituted both new evidence and 
material evidence.  The letters also informed him that VA 
would make reasonable efforts to obtain medical records, 
employment records, and records from other governmental 
agencies as long as he provided VA with enough information 
about the records so that a request could be made.  The 
letters also informed him that it was still his 
responsibility to make sure that VA received all requested 
records.  He was subsequently notified via the February 2004 
Supplemental SOC (SSOC) that his claims remained denied.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  VA's duty to assist does not include the duty to 
provide a VA examination to obtain a medical opinion for 
claims based on new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  He was provided with a VA examinations 
in 2000 in connection with his service connection claim.  Id.  
The resulting report, including a subsequent addendum, has 
been obtained.  The veteran's service medical records and VA 
treatment records have been associated with his claims 
folder.  Certain private medical records previously 
associated with a VA outpatient treatment file have been 
associated with his claims folder.  Worker's compensation and 
Social Security Administration (SSA) records have been 
obtained.  Evidence from four private medical providers have 
been requested and responses associated with the claims 
folder.  The veteran identified a fifth medical provider but 
reasonable efforts were unable to result in the submission of 
medical records.  In fact, the veteran informed the RO in May 
1998 correspondence that the medical provider in question was 
retired and the whereabouts of his treatment records were 
unknown.  Records from the private medical provider were 
available with the veteran's worker's compensation records.  
The veteran has not identified any further evidence not of 
record.  Accordingly, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran has asserted that he is entitled to service 
connection for a psychiatric condition, claimed as due to his 
service-connected tinnitus.  Service connection is warranted 
where the evidence shows that a disability is proximately due 
or the result of an already service-connected disability or 
is aggravated by a service connected disability.  38 U.S.C.A. 
§ 1131 (West 2002), 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

A May 1998 VA treatment record reflects that the veteran 
complained he had depression related to tinnitus and a 
January 2001 VA treatment record reflects that he complained 
he had severe tinnitus which caused irritability and anxiety.  
March, July and August 2003 VA treatment records reflect that 
the veteran complained he  remained depressed, frustrated, 
and anxious related to his severe, chronic tinnitus.   

A November 2000 VA mental disorders examination report 
contains an assessment of a mood disorder, not otherwise 
specified, and that it was clear that the veteran suffered 
from both a depressive disorder and an anxiety disorder.  A 
December 2000 addendum reflects that the examiner clarified 
that the veteran had both a depressive disorder not otherwise 
specified and an anxiety disorder not otherwise specified, 
although the anxiety may be part of a depression rather than 
a separate entity.  She also indicated that it was possible 
that the veteran's symptoms were secondary to his chronic 
tinnitus, but there was no way to confirm this.  
Specifically, the examiner noted that while she could not 
confirm any particular etiology of the veteran's mental 
illness, the veteran attributed his symptoms to his tinnitus.  
The examiner went on to note that while she could not 
speculate as to the etiology of his psychiatric conditions as 
they may be endogenous, it was more likely than not that the 
veteran did suffer feelings of depression and anxiety due to 
his total and constant ringing of his ears.

Overall, the competent medical evidence does not indicate 
that the veteran's diagnosed psychiatric conditions are due 
to his service-connected tinnitus.  At most, the evidence 
reveals that he has some feelings of depression and anxiety 
which the veteran attributes to his tinnitus.  As previously 
indicated, the veteran, as layman, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, his 
assertions that his diagnosed psychiatric conditions are the 
result of his service-connected tinnitus are not competent 
medical evidence. 

The veteran has adamantly argued that his VA treatment 
records show that his psychiatric conditions are the result 
of his service-connected tinnitus.  As noted, these 
assertions are simply his complaints.  Medical records which 
merely record the veteran's assertions without further 
medical comment does not transform the evidence into 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).   As such, the VA treatment records are not 
competent medical evidence of a medical link between the 
veteran's diagnosed psychiatric conditions and his tinnitus.  
Furthermore, a VA examiner specifically indicated that no 
such etiological link could be confirmed and she indicated 
that she could not speculate as to the etiology of the 
conditions.  

The December 2000 addendum reflects that the examiner offered 
a final opinion that while it was "possible" that the 
veteran's symptoms of anxiety and depression were secondary 
to his chronic tinnitus, there was no way to confirm this 
conclusion.  Evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Here, the competent medical evidence merely suggests 
that there is a possibility that the veteran's anxiety and 
depression symptoms could be related to tinnitus and that an 
etiological link required speculation and could not be 
confirmed.  As such, the Board finds that the competent 
evidence of record does not indicate that the veteran's 
diagnosed psychiatric conditions are the result of or 
proximately due to his service-connected tinnitus or 
otherwise show the veteran's tinnitus to have caused the 
veteran's psychiatric disorder to become permanently worse.  
As such, service connection must be denied.

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric condition.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).
 
Claim to Reopen

In June 1999, the Board issued a decision in which the 
veteran's claim of entitlement to service connection for a 
stomach disorder and an ulcer disorder was denied.  Decisions 
of the Board are final.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2003).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The Board determined in a June 1999 decision that competent 
medical evidence did not link either post-service findings of 
a stomach disorder or post-service findings of an ulcer 
disorder to the veteran's period of service.  The evidence 
considered at the time of the Board's decision included the 
veteran's service medical records reflecting in-service 
epigastric complaints and VA and private medical evidence 
reflecting post-service treatment for stomach and ulcer 
conditions.  The evidence also reflected the veteran's 
assertions of gastrointestinal complaints since his period of 
service but did not contain competent medical etiological 
evidence linking either disorder to the veteran's period of 
service.

Evidence received subsequent to the June 1999 Board decision 
includes current statements and correspondence from the 
veteran that his stomach condition had its onset while he was 
in the military.  These statements do not serve to reopen the 
veteran's claim as these assertions were already considered 
at the time of the June 1999 determination and are 
cumulative.  See Bostain v. West, 11 Vet. App. 124 (Lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance is not new evidence); see also 
Hickson v. West, 11 Vet. App. 374 (1998) (Lay assertions 
cannot service as the predicate to reopen a claim).  

The evidence received since June 1999 also includes VA 
treatment records reflecting current treatment for 
gastrointestinal complaints.  Medical evidence describing the 
veteran's current condition is not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  As such, the VA treatment records received showing 
current treatment for gastrointestinal complaints are not 
material evidence and do not serve to reopen the veteran's 
claim.  See 38 C.F.R. § 3.156(a) (2001).   Furthermore, a 
June 2000 VA treatment record that reflects that the 
veteran's epigastric discomfort symptoms first began in the 
military also does not service to reopen the veteran's claim 
as this contention is simply a recording of the veteran's 
assertion.  The transcription of the veteran's opinion by a 
medical professional does not transform the evidence into 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such, the transcription by a medical 
professional is merely a lay statement and, as previously 
indicated, lay assertions cannot service as the predicate to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  

The veteran's current SSA records have been obtained.  The 
SSA records do not contain medical evidence that purports to 
link the veteran's stomach or ulcer disorder to an in-service 
injury or disease.  October 1994 VA treatment and 
consultation records reflect treatment for a gastrointestinal 
condition.  The records indicate that the symptoms had begun 
in July of that year, not while the veteran was in the 
military.  In fact, medical records referring to this 
treatment were utilized at the time of the June 1999 Board 
decision.  Since these records do not contain any medical 
opinions discussing a current stomach condition related to 
the veteran's period of service, they are immaterial to the 
issue under consideration.  See 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In brief, the Board concludes that the evidence submitted 
since the Board's June 1999 decision is not new and material 
and does not serve to reopen the veteran's claim of 
entitlement to service connection for a stomach or ulcer 
disorder.  As the preponderance of the evidence is against 
the veteran's claim to reopen, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric condition is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a stomach disorder and an ulcer 
disorder has not been received and this appeal is denied.


REMAND

The veteran is also seeking service connection for a low back 
disability.  He asserts that he fell off a tank while in the 
service and injured his back.  He contends that his current 
spine disorder is due to this in-service fall and that he has 
suffered back pain since that time.  His ex-wife has 
submitted lay statements in which she confirms that the 
veteran had told her in 1977 that he had injured his back 
after a fall from a tank.  

His service medical records have been thoroughly reviewed.  
In January 1978, the veteran sought treatment for back pain.  
Physical examination revealed scoliosis and tenderness to 
palpitation along the thoracic and lumbar spines.  The 
medical record contains an impression of a strain.  A Report 
of Medical Examination, conducted later in January 1978, 
reflects that his spine was clinically evaluated as normal.  
The veteran reported on his Report of Medical History that he 
had or had had recurrent back pain.

A May 1978 VA radiographic report reflects that X-ray 
revealed a normal lumbosacral spine.  A May 1978 VA 
examination report reflects that the veteran complained of 
low back pain and while the lumbosacral area was tender to 
touch, no relevant diagnosis was entered.  

The veteran injured his spine in February 1988 in an on-the-
job accident (he fell off a ladder).  An initial medical 
record reflects that the February 1988 accident resulted in 
lumbosacral sprain with probable disc herniation and right 
sciatica.  A February 1990 record indicates that the veteran 
still complained of constant pain in his lower back with 
radiation of pain into the right leg as well as pain in the 
back of the neck and head.  The records reflect that the 
private physician indicated that the February 1988 injury 
might result in permanent lumbosacral spine dysfunction.  The 
veteran was awarded worker's compensation benefits through 
September 1991.

Worker's compensation records indicate that the veteran again 
injured his back in April 1992 (while pulling a pallet and by 
lifting a heavy object).  An initial record dated in June 
1992 contains diagnoses of lumbar sprain/strain, lumbar 
radiculopathy, and sacroiliac sprain.  The records reflect 
longstanding treatment for lumbar intervertebral disc 
syndrome, with an August 1994 record indicating that the 
veteran continued to receive medical treatment for the April 
1992 injury and he could still not work.  The August 1994 
record also indicates that the April 1992 may result in 
permanent restrictions.  The records reflect payment of 
worker's compensation benefits for the April 1992 injury 
through September 1997.

An August 1993 letter to the worker's compensation fund 
reflects that after examining the veteran, a private 
chiropractor causally related the veteran's chronic moderate 
L5-S1 disc protrusion with right sciatica to the veteran's 
April 1992 on-the-job accident.

A February 1998 letter from a different private chiropractor 
reflects that the veteran was diagnosed with lumbar 
intervertebral disc syndrome with sciatic radiation and his 
condition was quite serious.  The chiropractor indicated that 
he did not have access to the veteran's military records with 
the exception of one day's notes brought to him by the 
veteran and that the notes indicated that the veteran's 
present lower back condition actually began while in the 
military in 1978.  

The evidence reveals that the veteran applied for SSA 
benefits in August 1988.  He was eventually determined 
disabled pursuant to the Social Security Act for primary and 
secondary diagnoses concerning the lumbar spine.  The 
disability was determined to have begun in April 1992.

The veteran was afforded an examination at a VA facility in 
November 2000.  The examination report reflects that the 
veteran informed the examiner that he had injured his back in 
a fall from a tank in July 1977.  The report is silent as to 
the two post service injuries.  The examiner indicated that, 
after a review of the claims file, it was likely that the 
veteran's herniated nucleus pulposus at L5-S1 and 
degenerative disc disease at L5-S1 were secondary to the 
injury he sustained in the military in July 1977.

The veteran was afforded another VA examination in April 
2001.  The April 2001 examination report reflects that, in 
addition to merely noting that he reviewed the claims folder, 
the examiner specifically cited to medical evidence, 
including service medical records.  The examiner noted there 
was no evidence of the veteran's back problems beginning in 
service or any treatment for the back from 1978 to 1988, but 
then went on to conclude the veteran had a "degenerative 
condition" which has been aggravated by traumatic incidents 
"best chronicled" in 1988 and 1993 and he did not believe 
the in-service fall was the cause of all the problems dating 
to the present.  

When the entirety of this examination report is closely read, 
the examiner seems to be indicating either the veteran's 
current low back disability is not related to the veteran's 
period of service or he is indicating that the veteran had a 
mild low back disability which was substantially aggravated 
by on-the-job accidents.  The interpretation of the 
examiner's opinion greatly influences the weight of evidence 
in the instant case and, as such, would potentially influence 
the outcome of the current claim.  Accordingly, the Board 
feels that obtaining a clarification opinion from the 
examiner who conducted the April 2001 examination is 
necessary to decide the veteran's service connection claim.  
See 38 C.F.R. § 3.159(c)(4) (2003).

As such, this matter is REMANDED for the following actions:

1.  Obtain a clarification opinion from 
the VA examiner who conducted the April 
2001 joints examination.  At issue is 
whether the veteran has a current low 
back disability which is likely (more 
than 50%), not likely (less than 50%), or 
at least as likely as not (50%) 
etiologically related to the veteran's 
period of active duty.  Currently, the 
opinion contained in the April 2001 
examination report can be read to either 
mean that the veteran's current low back 
disability is not related to his period 
of service or that the veteran previously 
had a mild low back disability related to 
service which was substantially 
aggravated by and/or subsumed by post 
service on-the-job accidents.  The 
examiner should clearly and specifically 
clarify his opinion as to the etiology of 
the veteran's current low back 
disability.  

Send the claims folder to the examiner 
for review, and if the examiner is not 
available, the matter should be referred 
to another physician for the requested 
opinion.  If an examination of the 
veteran is deemed warranted, that should 
be arranged. 

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



